DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The response, filed 3/2/2022, has been entered and made of record. Claims 1-20 are pending in the application.

2.	Applicant’s amendment to claim 10 has overcome the rejection under 35 U.S.C. 112(b).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given by Applicant’s representative, Michael Shea, on June 3, 2022. The application has been amended as follows:

In the claims, 




Claim 1 (Currently Amended): An electronic device comprising:
a first housing;
a second housing coupled to the first housing and configured to slide in a first direction or
in a second direction opposite the first direction with respect to the first housing between a first position at which at least a portion of the second housing is accommodated in the first housing and a second position at which the second housing protrudes from the first housing;
an optical module comprising optical circuitry mounted on the second housing, the optical module configured to rotate in response to and during sliding of the second housing to be disposed to face a rear side of the first housing at the first position and to face a front side of the first housing at the second position; and
an elastic member comprising a flexible elastic material accommodated in the second housing and configured to provide an elastic force to the optical module

…

Allowable Subject Matter
Claims 1-20 are allowed, and the following is an examiner’s statement of reasons for allowance: As to claim 1, the prior art fails to disclose and render obvious a “second” housing comprising an optical module, slidably accommodated in a first housing at a first position facing a rear side of the first housing and protruding from the housing at a second position facing a front side of the first housing when slid from the first housing, wherein the optical module rotates in response to and during sliding of the second housing. Claims 2-16 are allowed because they depend on claim 1. The reasons for allowance of claims 17-20 can be found in the Office action dated December 17, 2021.
Returning to claim 1, Sung et al. (US 2007/0013755 – cited by Applicant) discloses an electronic device (Fig. 2) comprising an optical module (Fig. 2, camera assembly“150”) mounted in a “second” housing (Fig. 2, second body “120”), which is connected to a “first” housing (Fig. 2, first body “110”), where the optical module rotates in response to and during sliding of the second housing ([0043]). Notably, Sung et al. also discloses a flexible elastic material providing an elastic force to the optical module (Fig. 4, flexible PCB “155”). However, claim 1 also requires that at least a portion of the second housing be accommodated in the first housing. Sung et al. only discloses that the first and second bodies slide relative to one another. Moreover, the prior art discloses camera module housings that are accommodated in and slide relative to a device housing; Chen (US 2020/0177715 – cited in previous action) is an example. However, the simultaneously sliding and rotating design of Sung et al. is not combinable with a design like Chen’s because Chen’s device housing does not include an aperture for the camera module when it is accommodated in the device housing. Also, the relative dimensions of Chen’s camera module and device housing do not appear to be amenable to simultaneous sliding and rotation.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure. Tang (US 2020/0281083) discloses a camera housing accommodated in and a device housing. Also, the housing could be interpreted to include a portion that slides (Fig. 24, pushing assembly part “”640”) and a portion that rotates (Figs. 24 and 25, rotating member “200”) simultaneously. However, the camera and its housing face only one side of the device housing at any time, contrary to the limitations of claim 1. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
6/3/2022